DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2022.
Claim Suggestions
The term “welding each collector” in claim 23 is suggested to change to “welding each succession of collectors” for consistency purpose.  Similarly, the term “the collectors” in claims 24 and 29 is suggested to change to “each succession of collectors.” 
The term of “each of which” in claim 28 is confusing. The examiner encourages the application to use more definite language such as “each continuous strip of weld material.”
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23–35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites:
“23. A method for manufacturing an electrified air filter for an intake system of an engine of a vehicle, the manufacturing method comprising the steps of:
manufacturing an outer reinforcement mesh, which is made up of a plurality of weft wires and a plurality of warp wires interlaced with one another;
manufacturing an inner reinforcement mesh, which is made up of a plurality of weft wires and a plurality of warp wires interlaced with one another;
manufacturing a filtering material panel;
placing the reinforcement meshes on opposite surfaces of the filtering material panel, so as to form a unit;
bending in a wave shape the unit made up of the filtering material panel enclosed between the reinforcement meshes;
coupling to a peripheral frame the wave-shaped unit made up of the filtering material panel enclosed between the reinforcement meshes;
before manufacturing the outer reinforcement mesh, externally coating the warp wires or the weft wires of said outer reinforcement mesh with an outer insulation made of an electrically insulating material;
placing two successions of collectors, each constituted by a rectangular plate of conductive metal material and electrically insulated from one another, at the opposite ends of the outer reinforcement mesh and in the area of the ends of the warp wires or of the weft wires; and
welding each collector to the ends of the warp wires or weft wires;
wherein in each succession of collectors between each collector and the adjacent collectors there is an empty space, which determines an electrical insulation.” Emphasis added. 

Claim 23 is indefinite because the term “the area of the ends of the warps wires or of the weft wires” lacks antecedent basis. The term “end” by definition means “the furthest or most extreme part or point of something.” Therefore, a wire could have multiple ends depending on its orientation, i.e., for example, if a wire is formed into a pleated shape, each tip could be interpreted as an end, illustrations are provided below. Therefore, it is unclear which ends are “the ends of the warp wires or of the weft wires.” It is therefore also unclear what is the associated area of “the ends of the warp wires or of the weft wires.” 
Claim 23 is also indefinite because the term “the warp wires” and “the weft wires” lack antecedent basis as there are two different set of “warp wires” and “weft wires.”

    PNG
    media_image1.png
    413
    364
    media_image1.png
    Greyscale

Additionally, claims 23–35 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are: claim 23 recites a plurality of steps of manufacturing an electrified air filter. However, it is unclear if those steps happen simultaneously or in an order. The order of the steps could affect the interpretation of the claim. For example, the limitation of “placing two successions of collectors, each constituted by a rectangular plate of conductive metal material and electrically insulated from one another, at the opposite ends of the outer reinforcement mesh and in the area of the ends of the warp wires or of the weft wires,” (Italic emphasis added) could have different interpretations depending on when the collectors are placed on the outer reinforcement mesh, i.e., if the collectors are placed after the outer reinforcement mesh is pleated, then the mesh wire would have multiple “ends” as pointed out earlier. On the other hand, if the collectors are placed on outer reinforcement mesh before the outer reinforcement mesh is pleated, then the wire would have two “ends.” 
For the purpose of examination, claim 23 is interpreted as if the order of the steps does not matter because the instant disclosure is silent about whether a specific order is required. 
Additionally, claim 23 is interpreted as follows:
“23. A method for manufacturing an electrified air filter for an intake system of an engine of a vehicle, the manufacturing method comprising the steps of:
manufacturing an outer reinforcement mesh, which is made up of a plurality of weft wires and a plurality of warp wires interlaced with one another;
manufacturing an inner reinforcement mesh, which is made up of a plurality of weft wires and a plurality of warp wires interlaced with one another;
manufacturing a filtering material panel;
placing the reinforcement meshes on opposite surfaces of the filtering material panel, so as to form a unit;
bending in a wave shape the unit made up of the filtering material panel enclosed between the reinforcement meshes;
coupling to a peripheral frame the wave-shaped unit made up of the filtering material panel enclosed between the reinforcement meshes;
before manufacturing the outer reinforcement mesh, externally coating the warp wires or the weft wires of said outer reinforcement mesh with an outer insulation made of an electrically insulating material;
placing two successions of collectors, each constituted by a rectangular plate of conductive metal material and electrically insulated from one another, at the opposite ends of the outer reinforcement mesh and in the area of [[the]] a plurality of ends of the warp wires or of the weft wires; and
welding each collector to the ends of the warp wires or weft wires;
wherein in each succession of collectors between each collector and the adjacent collectors there is an empty space, which determines an electrical insulation.”
Claim 24 is indefinite because the term “warp wires or of the weft wires” lack antecedent basis as there are two types of warp and weft wires: outer reinforcement mesh and inner reinforcement mesh. For the purpose of examination, the limitation is interpreted to be “the warp wires or of the weft wires of the outer reinforcement mesh.” Claim 24 is also indefinite because it is unclear if the term “the collectors” is referring to “each succession of collectors” or 
Claim 26 is indefinite because the term “warp wires or of the weft wires” lack antecedent basis as there are two types of warp and weft wires: outer reinforcement mesh and inner reinforcement mesh. For the purpose of examination, the limitation is interpreted to be “the warp wires or of the weft wires of the outer reinforcement mesh.” 
Claim 26 is also indefinite because the term “the strip” lacks antecedent basis as there are multiple strips. For the purpose of examination, “the strip” is interpreted as “each strip.”
Claim 26 is further indefinite because if is unclear if the term “a succession of collectors” in claim 26 is the same as “each succession of collectors.” 
Claim 28 is indefinite because the term “warp wires or of the weft wires” lack antecedent basis as there are two types of warp and weft wires: outer reinforcement mesh and inner reinforcement mesh. For the purpose of examination, the limitation is interpreted to be “the warp wires or of the weft wires of the outer reinforcement mesh.”
Claim 29 is indefinite the term “the wires” lack antecedent basis. Additionally, the term “the different group of wires” lack antecedent basis. The terms “the initial collector” and “the final collector” lack antecedent basis. 
Claims 30–35 are indefinite because the term “the wires” lack antecedent basis.
Claim 31 is indefinite because the term “the remainder” lacks antecedent basis. It is unclear if the remainder refers to the wires that are not electrically connected to the collector or the entire group warp and weft wires. 
Claim 32 is indefinite because the term “the alternate” lacks antecedent basis. 
Claim 33 is indefinite because it is unclear what the term “of which’ refers to, a first material or a second material. 
It is noted here the claims are replete with interchangeably use of “the collectors” “succession of collectors.” It is confusion as they do not always refer to the same thing. The applicant is encouraged to carefully read through their claim language and use the term consistently. 
Allowable Subject Matter
Claims 23–35 are otherwise allowable if the above mentioned 35 U.S.C. 112(b) rejections are overcome. 
Claims 23–35 are allowable over Marra, US 2010/0011959 A1 (“Marra”). 
Regarding Claim 23:
The limitation of “for an intake system of an engine of a vehicle” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II).
Marra discloses a method for manufacturing an electrified air filter (i.e., the method of manufacturing Marra’s electrostatic particle filter). Marra Fig. 3, [0026].  The manufacturing method comprising the steps of:
manufacturing an outer reinforcement mesh (i.e., the method of manufacturing first electrode 1), which is made up of a plurality of weft wires and a plurality of warp wires interlaced with one another (i.e., Marra discloses that the electrode could be a mesh, a person of ordinary skill in the art understand a mesh is formed by a plurality of weft and warp wires interlaced with each other); Id. at Fig. 3, [0027]. 
manufacturing an inner reinforcement mesh (i.e., the method of manufacturing second electrode 2), which is made up of a plurality of weft wires and a plurality of warp wires interlaced with one another i.e., Marra discloses that the electrode could be a mesh, a person of ordinary skill in the art understand a mesh is formed by a plurality of weft and warp wires interlaced with each other); Id. at Fig. 3, [0027]. 
manufacturing a filtering material panel (i.e., the method of manufacturing filter medium 3); Id. at Fig. 3, [0027]. 
placing the reinforcement meshes on opposite surfaces of the filtering material panel (i.e., the step of placing the reinforcement meshes 1 and 2 on opposite surfaces of the filter material panel 3), so as to form a unit (i.e., the electrostatic particle filter); Id. at Fig. 3, [0027]. 
bending in a wave shape the unit made up of the filtering material panel enclosed between the reinforcement meshes (i.e., the step of bending the electrostatic particle filter 1,2,3 into a wave shape); Id. at Fig. 3, [0029]. 
coupling to a peripheral frame the wave-shaped unit made up of the filtering material panel enclosed between the reinforcement meshes (i.e., the step of coupling the electrostatic particle filter in waved shaped to a casing 5—a peripheral frame); Id. at Fig. 3, [0046]. 
before manufacturing the outer reinforcement mesh, externally coating the warp wires or the weft wires of said outer reinforcement mesh with an outer insulation made of an electrically insulating material (i.e., Marra discloses that the outer reinforcing mesh 1 is completely insulated, and the insulated electrode 1 is prepared by a method known in the art, such as dipping a wire/metal strand in an insulator); Id. at Fig. 3, [0002] and [0042]. 
placing two successions of collectors, each constituted by a rectangular plate of conductive metal material and electrically insulated from one another, at the opposite ends of the outer reinforcement mesh and in the area of a plurality of ends of the warp wires or of the weft wires (i.e., (i.e., the step of placing a third electrode 9 and fourth electrode 10, each of which are plane metal grids and are electrically insulated from each other as they are located at opposite ends of the outer reinforcement mesh 1 of insulator and contacts each protruding tips of inner and outer reinforcement mesh 1 and 2); and Id. at .Fig. 3, [0047]. 
wherein in each succession of collectors between each collector and the adjacent collectors there is an empty space, which determines an electrical insulation (i.e., see annotation below). Id. at Fig. 3. 

    PNG
    media_image2.png
    708
    555
    media_image2.png
    Greyscale

Marra does not explicitly disclose that each connector is welded to warp wires or weft wires of the outer reinforcement mesh. Additionally, Marra’s electrode 10 is not touching the outer reinforcement mesh. 
Claims 24–35 are allowable as they depend on claim 23. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chapman, US 6,322,615 B1 (“Chapman”).
Lawrence, US 2009/0019824 A1 (“Lawrence”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776    

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776